16-162
     Jiang v. Whitaker
                                                                                  BIA
                                                                              Sichel, IJ
                                                                          A095 369 552

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNIS JACOBS,
10            PIERRE N. LEVAL,
11                 Circuit Judges.
12   _____________________________________
13
14   XIU MEI JIANG,
15            Petitioner,
16
17                       v.                                      16-162
18                                                               NAC
19   MATTHEW G. WHITAKER, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Gerald Karikari, New York, NY.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal
27                                       Deputy Assistant Attorney General;
28                                       Melissa Neiman-Kelting, Senior
29                                       Litigation Counsel; Allison


      06152016-10
1                                      Frayer, Trial Attorney, Office of
2                                      Immigration Litigation, United
3                                      States Department of Justice,
4                                      Washington, DC.
5
6            UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10           Petitioner Xiu Mei Jiang, a native and citizen of the

11   People’s Republic of China, seeks review of a December 23,

12   2015, BIA decision that affirmed the May 1, 2014, decision of

13   an Immigration Judge (“IJ”) denying asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).      In re Xiu Mei Jiang, No. A095 369 552 (B.I.A. Dec.

16   23, 2015), aff’g No. A095 369 552 (Immig. Ct. N.Y. City May

17   1, 2014).        We assume the parties’ familiarity with the

18   underlying facts and procedural history in this case.

19           Under these circumstances, we have reviewed both the IJ’s

20   and     the   BIA’s    opinions   “for   the   sake   of   completeness.”

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

22   Cir. 2006).       The applicable standards of review are well

23   established.          See Jian Hui Shao v. Mukasey, 546 F.3d 138,

24   157-58 (2d Cir. 2008).



                                          2
     07102018-5
1            Jiang applied for asylum, withholding of removal, and

2    CAT relief, asserting that she suffered past persecution when

3    family planning officials fired her from her village

4    brigade and threatened to punish her for helping a friend

5    evade a forced abortion in 2000 and that she fears

6    persecution on account of this resistance to the family

7    planning policy. Because Jiang did not show that she

8    suffered a substantial economic disadvantage from being

9    fired as required for an economic persecution claim and did

10   not suffer any harm from the one unfulfilled threat of

11   punishment, the agency did not err in finding that she

12   failed to demonstrate past persecution.   See Guan Shan Liao

13   v. U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002)

14   (providing that economic persecution requires that “an

15   asylum applicant . . . offer some proof that [s]he suffered

16   a deliberate imposition of substantial economic

17   disadvantage” (internal quotation marks omitted)); Gui Ci

18   Pan v. U.S. Att’y General, 449 F.3d 408, 412-13 (2d Cir.

19   2006) (providing that unfulfilled threats are not

20   persecution); see also Mei Fun Wong v. Holder, 633 F.3d 64,

21   72 (2d Cir. 2011) (“We have emphasized that persecution is

22   an extreme concept that does not include every sort of


                                    3
     07102018-5
1    treatment our society regards as offensive.” (internal

2    quotation marks omitted)).    The agency also did not err in

3    finding that Jiang failed to establish a well-founded fear

4    of persecution on account of her resistance to the family

5    planning policy because she did not provide any evidence

6    that officials remain interested in her since threatening

7    to punish her in 2000 or that officials punish people who

8    help others evade the family planning policy in a manner

9    that rises to the level of persecution.    See 8 C.F.R.

10   § 1208.13(b)(2)(i)(B) (requiring applicant to demonstrate

11   “a reasonable possibility of suffering . . . persecution if

12   he or she were to return to [her] country”).

13           Jiang further asserted a fear of forced sterilization

14   based on the birth of her children in the United States in

15   violation of China’s population control program.   For largely

16   the same reasons as set forth in Jian Hui Shao, we find no

17   error in the agency’s determination that Jiang failed to

18   satisfy her burden for asylum, withholding of removal, and

19   CAT relief based on her family planning claim.     546 F.3d at

20   158-67; see also Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

21   Cir. 2006).




                                    4
     07102018-5
1           For the foregoing reasons, the petition for review is

2   DENIED.

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe
5                                 Clerk of Court




                                   5
    07102018-5